DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 9/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,265,536 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically classifying the cardiac signal segment as shockable or not shockable based on a morphology of the cardiac signal segment; determining a number of the cardiac signal segments classified as shockable; determining to deliver an anti-tachyarrhythmia shock based at least on the number of the cardiac signal segments classified as shockable.  The closest prior art Helland et al (US Patent 6,760,622) discloses classifying signal segments as being shockable or not shockable, but does not disclose determining a number of first timing intervals classified as shockable and determining to deliver an anti-tachyarrhythmia shock based at least on the number of the cardiac signal segments classified as shockable in combination with the recited structural limitations of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792